Exhibit 10.1
 
FORM OF SUPPORT AGREEMENT
 
This SUPPORT AGREEMENT (this “Agreement”), dated as of March 22, 2015, is
entered into by and among EMRISE Corporation, a Delaware corporation (“Seller”),
DDC (United Kingdom) Ltd., a company incorporated under the laws of England
(“Purchaser”), and each of the Persons set forth on Schedule A hereto (each, a
“Stockholder”). All capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings ascribed to such terms in the Stock
Purchase Agreement (as defined below).
 
WHEREAS, as of the date hereof, each Stockholder is the record or beneficial
owner (as defined in Rule 13d­3 under the Exchange Act) of the number of shares
of common stock (“Common Stock”), par value $0.0033 per share, of Seller set
forth opposite such Stockholder’s name on Schedule A hereto (all such shares set
forth on Schedule A, together with any shares of Common Stock of the Company
that are hereafter issued to or otherwise acquired or owned by any Stockholder
prior to the termination of this Agreement, being referred to herein as the
“Subject Shares”);
 
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Seller, the Purchaser and EMRISE Electronics Ltd., a company incorporated under
the laws of England (the “Company”), are entering into Stock Purchase Agreement,
dated as of the date hereof (as it may be amended from time to time, the “Stock
Purchase Agreement”), which provides, among other things, for the Purchaser to
obtain the Required Seller Stockholder Approval; and
 
 
WHEREAS, as a condition to their willingness to enter into the Stock Purchase
Agreement, the Seller and the Purchaser have required that each Stockholder
enter into this Agreement, and each Stockholder has agreed to do so in order to
induce the Seller and the Purchaser to enter into, and in consideration of their
entering into, the Stock Purchase Agreement.
 
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 
ARTICLE I
COVENANTS OF THE STOCKHOLDERS
 
The Stockholder hereby covenants and agrees that:
 
1.1.         Voting of Subject Shares; Grant of Proxy.
 
(a)         At any meeting of the stockholders of the Seller held while this
Agreement is in effect, however called, and at every adjournment or postponement
thereof, or in connection with any written consent of the stockholders of the
Seller or in any other circumstances upon which a vote, consent or other
approval of all or some of the stockholders of the Seller is sought, such
Stockholder shall, or shall cause the holder of record of its Subject Shares on
any applicable record date to, appear at such meeting or otherwise cause such
Stockholder’s Subject Shares to be counted as present thereat for purposes of
establishing a quorum at any such meeting and vote (or cause to be voted) all of
such Stockholder’s Subject Shares to the extent that any of the Subject Shares
are entitled to vote at such meeting or in such written consent (the “Vote
Shares”) (i) in favor of (A) the transactions contemplated by the Stock Purchase
Agreement and (B) approval of any proposal to adjourn or postpone the meeting to
a later date, if there are not sufficient votes for the approval of the
transactions contemplated by the Stock Purchase Agreement on the date on which
such meeting is held; and (C) any other matter necessary to consummate the
transactions contemplated by the Stock Purchase Agreement that are considered
and voted upon by the Stockholders of the Seller; and (ii) against any
Acquisition Proposal.
 
(b)   Irrevocable Proxy.  The Stockholder hereby revokes (and agrees to cause to
be revoked) any proxies that such Stockholder has heretofore granted with
respect to the Subject Shares. Solely with respect to the matters described in
Section 1.1(a), while this Agreement is in effect, such Stockholder hereby
irrevocably grants to, and appoints, the Seller and any designee thereof, as
such Stockholder’s proxy and attorney-in-fact, for and in the name, place and
stead of such Stockholder, to (i) attend any meeting of the stockholders of the
Seller on behalf of such Stockholder with respect to the matters set forth in
Section 1.1(a), (ii) cause such Stockholder’s Subject Shares to be counted as
present for purposes of establishing a quorum at any such meeting and (iii) vote
all Vote Shares, or grant or withhold a consent or approval in respect of the
Vote Shares, or issue instructions to the record holder of such Stockholder’s
Vote Shares to do any of the foregoing, in connection with any meeting of the
stockholders of the Seller or any action by written consent in lieu of a meeting
of the stockholders of the Seller with respect to the matters set forth in
Section 1.1(a), in a manner consistent with the provisions of Section 1.1(a).
Such Stockholder authorizes such proxy and attorney-in-fact to substitute any
other Person to act hereunder, to revoke any substitution and to file this proxy
and any substitution or revocation with the Secretary of the Seller. Such
Stockholder hereby affirms that the irrevocable proxy set forth in this Section
1.1(b) is given in connection with the execution of the Stock Purchase Agreement
and granted in consideration of and as an inducement to the Seller and the
Purchaser to enter into the Stock Purchase Agreement, and that such irrevocable
proxy is given to secure the performance of the duties of such Stockholder under
this Agreement, subject to the termination of this Agreement pursuant to Section
4.2. Such Stockholder hereby further affirms that the proxy set forth in this
Section 1.1(b) is coupled with an interest, is intended to be irrevocable (and
as such shall survive and shall not be affected by the death, incapacity, mental
illness or insanity of such Stockholder, as applicable), subject, however, to
its automatic termination upon the termination of this Agreement pursuant to
Section 4.2, and shall not be terminated by operation of Law or upon the
occurrence of any other event other than the termination of this Agreement
pursuant to Section 4.2. The Seller agrees not to exercise the proxy granted
herein for any purpose other than the purposes described in this Agreement.
 
 
1

--------------------------------------------------------------------------------

 


1.2           No Transfer; No Inconsistent Arrangements.
 
(a)           Except as provided hereunder (including pursuant to Section 1.1 or
Section 4.1) or under the Stock Purchase Agreement, from and after the date
hereof and until this Agreement is terminated, such Stockholder shall not,
directly or indirectly, (i) create or permit to exist any Lien other than
restrictions imposed by Applicable Law or pursuant to this Agreement on any
Subject Shares, (ii) transfer, sell, assign, gift, hedge, mortgage, pledge or
otherwise dispose of, or enter into any derivative arrangement with respect to
(collectively, “Transfer”), any or all of such Stockholder’s Subject Shares, or
any right or interest therein (or consent to any of the foregoing), (iii) enter
into any Contract with respect to any Transfer of such Subject Shares or any
interest therein, (iv) grant or permit the grant of any proxy, power-of-attorney
or other authorization or consent in or with respect to any such Stockholder’s
Subject Shares, (v) deposit or permit the deposit of any of such Stockholder’s
Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to any of such Subject Shares or (vi) take or permit
any other action that would in any way restrict, limit or interfere with the
performance of such Stockholder’s obligations hereunder or otherwise make any
representation or warranty of such Stockholder herein untrue or incorrect;
provided, that the restrictions contained in this Section 1.2(a) shall not apply
with respect to any transfer of the Subject Shares by a Stockholder pursuant to
applicable Laws of descent and distribution; provided, further, that any such
proposed transferee must agree in writing to take such Subject Shares subject to
and to be bound by the terms and conditions of this Agreement applicable to such
Subject Shares. Any action taken in violation of the foregoing sentence shall be
null and void ab initio and such Stockholder agrees that any such prohibited
action may and should be enjoined. If any involuntary Transfer of any of the
Subject Shares shall occur (including, but not limited to, a sale by such
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement.
Notwithstanding the foregoing, such Stockholder may make Transfers of Subject
Shares (a) to any wholly-owned Subsidiary of such Stockholder, in which case the
Subject Shares shall continue to be bound by this Agreement (provided, that any
such transferee agrees in writing to be bound by the terms and conditions of
this Agreement prior to the consummation of any such Transfer) or (b) as the
Seller may agree in writing in its sole discretion. If so requested by the
Seller, such Stockholder agrees that the Subject Shares shall bear a legend
stating that such Subject Shares are subject to this Agreement (provided, such
legend shall be removed upon the valid termination of this Agreement).


(b)           At all times until the Expiration Date, in furtherance of this
Agreement, such Stockholder shall, and hereby does authorize and instruct the
Seller or its counsel to notify the Seller’s transfer agent that, from the date
hereof until the Expiration Date, there is a stop transfer order with respect to
all of the Subject Shares of such Stockholder (and that this Agreement places
limits on the voting and transfer of such Shares until the Expiration Date);
provided, however, that (i) if the Stock Purchase Agreement is terminated,
pursuant to its terms, prior to the Closing, (ii) if the Seller Board of
Directors shall have made an Adverse Recommendation change (solely in connection
with a Superior Proposal), (iii) if this Agreement shall have been terminated in
accordance with its terms or (iv) immediately following the Closing, the
foregoing authorization and instruction shall be null and void and shall have no
further force or effect.
 
1.3. No Solicitation of Transactions.  The Stockholder shall not, directly or
indirectly, through any officer, director, agent or otherwise, (a) solicit,
initiate, seek or knowingly encourage, facilitate, induce or support any
announcement, communication, inquiry, expression of interest, proposal or offer
that constitutes or that could reasonably be expected to lead to, an Acquisition
Proposal from any Person but the Purchaser; (b) enter into, participate in,
maintain or continue any discussions or negotiations relating to, any
Acquisition Proposal with any Person other than the Purchaser; or (iii) furnish
to any Person other than Purchaser or its Representatives any information that
could reasonably be expected to be used for the purposes of formulating any
inquiry, expression of interest, proposal or offer relating to an Acquisition
Proposal from a Person other than the Purchaser, or take any other action
regarding any inquiry, expression of interest, proposal or offer that
constitutes, or could reasonably be expected to lead to, an Acquisition Proposal
from a Person other than the Purchaser.
 
1.4           Documentation and Information.  Such Stockholder shall not make
any public announcement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of the Seller, except as
may be required by applicable Law (provided, that reasonable notice of any such
disclosure will be provided to the Seller). Such Stockholder consents to and
hereby authorizes the Seller, the Purchaser and/or their Affiliates to publish
and disclose in all documents and schedules filed with the Securities and
Exchange Commission (the “SEC”, and any press release or other disclosure
document that the Seller, the Purchaser and/or their Affiliates reasonably
determines to be necessary in connection with the transactions contemplated by
the Stock Purchase Agreement, such Stockholder’s identity and ownership of the
Subject Shares, the existence of this Agreement and the nature of such
Stockholder’s commitments and obligations under this Agreement, and such
Stockholder acknowledges that the Seller, the Purchaser and/or their respective
Affiliates may, in the Seller’s sole discretion, file this Agreement or a form
hereof with the SEC or any other Governmental Authority. Such Stockholder agrees
to promptly give each of the Seller, the Purchaser and/or their respective
Affiliates any information it may reasonably require for the preparation of any
such disclosure documents, and such Stockholder agrees to promptly notify such
parties of any required corrections with respect to any written information
supplied by such Stockholder specifically for use in any such disclosure
document, if and to the extent that any such information shall have become false
or misleading in any material respect.
 
 
2

--------------------------------------------------------------------------------

 
 
1.5.             Adjustments.  In the event that the Stockholder shall become
the beneficial owner of any other shares of capital stock of the Seller
entitling the holder thereof to vote or give consent with respect to the matters
set forth in Section 1.1(a) hereof, then the terms of Section 1 hereof shall
apply to such other shares of capital stock as though they were Subject Shares
hereunder.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder represents and warrants to the Seller and the Purchaser as to
such Stockholder on a several basis, that:
 
2.1.           Authorization; Binding Agreement.  If such Stockholder is a
corporation, partnership, limited partnership, limited liability company or
other entity, such Stockholder is duly organized, validly existing and in good
standing (or the equivalent concept to the extent applicable) under the Laws of
the jurisdiction in which it is incorporated or constituted and the consummation
of the transactions contemplated hereby are within such Stockholder’s corporate
or organizational powers and have been duly authorized by all necessary
corporate or organizational actions on the part of such Stockholder, and such
Stockholder has full power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby. If such
Stockholder is an individual, he or she has full legal capacity, right and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by such Stockholder, and constitutes a valid
and binding obligation of such Stockholder enforceable against such Stockholder
in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
 
2.2.           Non-Contravention.  The execution and delivery of this Agreement
by such Stockholder does not, and the performance by such Stockholder of such
Stockholder’s obligations hereunder and the consummation by such Stockholder of
the transactions contemplated hereby will not (i) except for applicable
requirements under federal securities Law, the securities Laws of any state or
other jurisdiction, the rules of any applicable securities exchange or any other
applicable Law or regulation, require any consent, approval, order,
authorization, permit or other action by, or filing with or notice to, any
Person (including any Governmental Authority) under, constitute a default (with
or without the giving of notice or the lapse of time or both) under, or give
rise to any right of termination, cancellation or acceleration under, or result
in the creation of any Encumbrances on any of the Subject Shares pursuant to,
any Contract or other instrument binding on such Stockholder or any applicable
Law, (ii) if such Stockholder is a corporation, partnership or limited liability
company, violate any provision of such Stockholder’s organizational documents or
(iii) violate any order, writ, injunction, decree, judgment, statute, rule or
regulation applicable to such Stockholder, except, in the case of clauses (i)
and (iii), for matters that, individually or in the aggregate, would not
reasonably be expected to prevent or materially delay or impair the consummation
by such Stockholder of the transactions contemplated by this Agreement or
otherwise adversely impact such Stockholder’s ability to perform its obligations
hereunder.
 
2.3.           Ownership of Subject Shares; Total Shares.  Except as set forth
on Schedule A, such Stockholder is the record and beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of such Stockholder’s Subject Shares and
has good and marketable title to such Subject Shares free and clear of any
liens, claims, proxies, voting trusts or agreements, options, rights,
understandings or arrangements or any other encumbrances or restrictions
whatsoever on title, transfer or exercise of any rights of a stockholder in
respect of such Subject Shares (collectively, “Encumbrances”), except (i) as
provided hereunder or (ii) pursuant to any applicable restrictions on transfer
under the Securities Act (collectively, “Permitted Encumbrances”). The Subject
Shares listed on Schedule A opposite such Stockholder’s name constitute all of
the shares of Company Common Stock owned (both beneficially and of record) by
such Stockholder as of the date hereof. No Person has any contractual or other
right or obligation to purchase or otherwise acquire any of such Stockholder’s
Subject Shares.
 
2.4.           Voting and Disposition Power.  Except as set forth on Schedule A,
such Stockholder has full and sole voting power with respect to such
Stockholder’s Subject Shares, and full and sole power of disposition, full and
sole power to issue instructions with respect to the matters set forth herein
and full and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Stockholder’s Subject
Shares. None of such Stockholder’s Subject Shares are subject to any
stockholders’ agreement, proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except as provided hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5.           Reliance.  Such Stockholder understands and acknowledges that the
Seller and the Purchaser are entering into the Stock Purchase Agreement in
reliance upon such Stockholder’s execution, delivery and performance of this
Agreement.
 
2.6.           Absence of Litigation.  With respect to such Stockholder, as of
the date hereof, there is no action pending against, or, to the actual knowledge
of such Stockholder, threatened in writing against such Stockholder or any of
such Stockholder’s properties or assets (including the Subject Shares) before or
by any Governmental Authority that could reasonably be expected to prevent or
materially delay or impair the consummation by such Stockholder of the
transactions contemplated by this Agreement or otherwise materially impair such
Stockholder’s ability to perform its obligations hereunder.
 
2.7.           Brokers.  Except for Headwaters MB LLC, The Benchmark Company,
LLC, Arcadia Securities, LLC (collectively, the “Seller Financial Advisors”),
there is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of Seller or any Acquired
Company who might be entitled to any fee or commission from the Seller, any
Acquired Company or any affiliates of the Seller or any Acquired Company in
connection with the transaction contemplated by the Stock Purchase Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE PURCHASER


Each of the Seller and the Purchaser represent and warrant to each Stockholder
that:
 
3.1.   Organization; Authorization.  The Seller is duly organized, validly
existing and in good standing under the Laws of the State of Delaware and the
Purchaser is a company duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation. The consummation of the
transactions contemplated hereby are within each of the Seller’s and the
Purchaser’s corporate powers and have been duly authorized by all necessary
corporate actions on the part of the Seller and the Purchaser. The Seller and
the Purchaser have full corporate power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby.
 
3.2.   Binding Agreement.  This Agreement has been duly authorized, executed and
delivered by each of the Seller and the Purchaser and constitutes a legal, valid
and binding obligation of the Seller and the Purchaser enforceable against the
Seller and the Purchaser in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).
 
ARTICLE IV
MISCELLANEOUS
 
4.1.           Notices.  All notices, requests and other communications required
or permitted under, or otherwise made in connection with, this Agreement, shall
be in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) upon confirmation of receipt when transmitted by facsimile
transmission or email, (c) upon receipt after dispatch by registered or
certified mail, postage prepaid or (d) on the next Business Day if transmitted
by national overnight courier (with confirmation of delivery), in each case,
addressed as follows:
 
if to the Purchaser, to:
 
DDC (United Kingdom) Ltd.
c/o Data Device Corporation
105 Wilbur Place
Bohemia, New York 11716
Attention:  Vincent Buffa, President
Facsimile No.:  (631) 563-5204
Email: vbuffa@ddc-web.com

 
4

--------------------------------------------------------------------------------

 


with a copy to (which shall not constitute notice):
 
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Attention:  Luke J. Bergstrom
Facsimile No.:  (650) 463-2600
Email:  luke.bergstrom@lw.com
 
if to the Seller, to:
 
Emrise Corporation
2530 Meridian Parkway
Durham, NC 27713
Attention:  Carmine T. Oliva
Facsimile No.:  252-330-2560
Email: ctoliva@emrise.com
 
with a copy to (which shall not constitute notice):
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention:  Robert Friedman
Facsimile No.:  (212) 451-2222
Email: rfriedman@olshanlaw.com
 
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.
 
4.2.           Termination.  This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the first to occur of (i)
the termination of the Stock Purchase Agreement in accordance with its terms,
(ii) the Closing, and (iii) the mutual written consent of (x) the Seller and the
Purchaser, on the one hand, and (y) the Stockholder with respect to which such
termination is to be effective, on the other. Upon termination of this Agreement
with respect to any party, such party shall not have any further obligations or
liabilities under this Agreement; provided, however, that (A) nothing set forth
in this Section 4.2 shall relieve any party from liability for any breach of
this Agreement prior to termination hereof and (B) the provisions of this
Article IV shall survive any termination of this Agreement.
 
4.3.              Amendments and Waivers.  Any provision of this Agreement may
be amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each of (x) the Seller and the Purchaser, on the
one hand, and (y) the Stockholder with respect to which such amendment is to be
effective, on the other, or, in the case of a waiver, by each party against whom
the waiver is to be effective. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
4.4.              Expenses.  All fees and expenses incurred in connection
herewith and the transactions contemplated hereby shall be paid by the party
incurring such fees and expenses, whether or not the transactions contemplated
by the Stock Purchase Agreement are consummated.
 
4.5.           Assignment; No Third-Party Beneficiaries.  Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties (whether by operation of law or otherwise) without (x) in the
case of an assignment by the Seller and/or the Purchaser, the prior written
consent of each Stockholder and (y) in the case of an assignment by a
Stockholder, the prior written consent of the Seller and the Purchaser, and any
assignment without such prior written consent shall be null and void. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement (including the right to rely upon the representations
and warranties set forth herein).
 
 
5

--------------------------------------------------------------------------------

 


4.6.              Governing Law; Jurisdiction.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of laws that would require the application of the laws of any other
jurisdiction.
 
(b)           The parties hereto agree that any Proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the Transaction shall be brought in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such Proceeding and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such Proceeding in any such
court or that any such Proceeding brought in any such court has been brought in
an inconvenient forum.  Process in any such Proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 11.01 shall be deemed effective
service of process on such party.
 
(c)           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
4.7.              Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by all of the other parties
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  The exchange of a fully executed
Agreement (in counterparts or otherwise) by electronic transmission in .PDF
format or by facsimile shall be sufficient to bind the parties to the terms and
conditions of this Agreement.
 
4.8.              Entire Agreement. This Agreement and the Stock Purchase
Agreement constitutes the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.
 
4.9           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the Transaction is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transaction be consummated as
originally contemplated to the fullest extent possible.
 
4.10.           Specific Performance.  The rights and remedies of the parties
hereto shall be cumulative (and not alternative).  The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled to at law
or in equity, in each case without the requirement of posting any bond or other
type of security.
 
4.11.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
4.12.           Mutual Drafting; Interpretation.  Each party hereto has
participated in the drafting of this Agreement, which each party acknowledges is
the result of extensive negotiations between the parties. If an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision. For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa, the masculine gender
shall include the feminine and neuter genders, the feminine gender shall include
the masculine and neuter genders and the neuter gender shall include masculine
and feminine genders. As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.” Except as otherwise indicated, all references in this Agreement to
“Sections,” “Articles” and “Schedules” are intended to refer to Sections,
Articles and Schedules to this Agreement. Schedule A attached to this Agreement
constitutes a part of this Agreement and is incorporated herein for all
purposes. The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular section or article in which such
words appear. All references in this Agreement to “$” are references to United
States dollars. Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive.
 
 
6

--------------------------------------------------------------------------------

 
 
4.13.           Further Assurances.  The Seller, the Purchaser and each
Stockholder will execute and deliver, or cause to be executed and delivered, all
further documents and instruments and use their respective reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations, to perform their respective obligations under this Agreement.
 
4.14.   Capacity as Stockholder.  Each Stockholder signs this Agreement solely
in such Stockholder’s capacity as a Stockholder of the Seller, and not in such
Stockholder’s capacity as a director, officer or employee of the Seller.
Notwithstanding anything herein to the contrary, nothing herein shall in any way
restrict a director or officer of the Seller in the taking of any actions (or
failure to act) in his or her capacity as a director or officer of the Seller,
or in the exercise of his or her fiduciary duties as a director or officer of
the Seller, or prevent or be construed to create any obligation on the part of
any director or officer of the Seller from taking any action in his or her
capacity as such director, officer, trustee or fiduciary.
 
4.15.           No Agreement Until Executed.  This Agreement shall not be
effective unless and until (i) the Stock Purchase Agreement is executed by all
parties thereto and (ii) as to a Stockholder, this Agreement is executed by the
Seller, the Purchaser and such Stockholder.
 
4.16.     Stockholder Obligation Several and Not Joint; Independent Nature of
Obligations.  The obligations of each Stockholder hereunder shall be several and
not joint, and no Stockholder shall be liable for any breach of the terms of
this Agreement by any other Stockholder. Each of the Seller and the Purchaser,
on the one hand, and each Stockholder, on the other, shall be entitled to
enforce its rights under this Agreement against the other, and it shall not be
necessary for any other Stockholder to be joined as an additional party in any
proceeding for such purpose. No Stockholder may enforce this Agreement against
any other Stockholder party hereto. A default by any Stockholder of its
obligations pursuant to this Agreement shall not relieve any other Stockholder
of any of its obligations to the Seller and/or the Purchaser under this
Agreement.
 
4.17.           No Ownership Interest.  Except as otherwise provided herein,
nothing contained in this Agreement shall be deemed to vest in the Seller or the
Purchaser any direct or indirect ownership or incidence of ownership of or with
respect to the Subject Shares. All rights, ownership and economic benefits of
and relating to the Subject Shares shall remain vested in and belong to each
applicable Stockholder, and neither the Seller nor the Purchaser shall have any
authority to manage, direct, restrict, regulate, govern, or administer any of
the policies or operations of the Seller or exercise any power or authority to
direct such Stockholder in the voting of any of the Subject Shares.
 
(Signature page follows)

 
7

--------------------------------------------------------------------------------

 

In WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date set forth on the cover page of this Agreement.
 





   
EMRISE CORPORATION
               
By:   _____________________________________
   
Name: Carmine T. Oliva
   
Title: Chief Executive Officer
     

 





   
DDC (UNITED KINGDOM) LIMITED
               
By:   _____________________________________
   
Name:
   
Title:
     




 
 

--------------------------------------------------------------------------------

 

In WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date set forth on the cover page of this Agreement.
 



 
STOCKHOLDER
         
By:   _____________________________________    
 
Name:
 
Address:
     
Facsimile:
 
E-mail:
   






 
 

--------------------------------------------------------------------------------

 

Schedule A


Name of Stockholder
 
Number of Subject Shares as of the Date Hereof
Carmine T. Oliva
 
366,147
Georgeann Oliva
 
21,837
Samuel J. Oliva
 
280,076
Samuel G. & T. Michelle Oliva
 
279,220
Otis W. Baskin
 
54,787
Graham Jefferies
 
46,446
Frank P. Russomanno
 
54,987
Julie A. Abraham
 
50,000
Timothy J. Blades
 
25,000




